Relator was arrested charged with murder. The homicide was committed in the perpetration of robbery. If appellant participated in that killing and robbery he would not be entitled to bail. This would be murder of the first degree under the prior *Page 534 
statute, and if the facts are shown with sufficient cogency it would still be a capital case, if the jury saw proper to so find. The serious question in the case is relator's presence at the time and place. We are of opinion, without stating the facts, that the proof is not evident that he was present or connected with the homicide. It leaves our minds in such doubt that we are of opinion relator is entitled to bail, which is granted in the sum of $10,000. Upon the giving of this bond in the terms of the law, to be approved by the sheriff of Cameron County, relator will be discharged from custody.
Bail granted.